        Case 3:19-cv-07665-RS Document 53 Filed 10/30/20 Page 1 of 4



 1   Trenton R. Kashima, Esq. (SBN 291405)
     Kevin J. Stoops, Esq. (pro hac vice)
 2   SOMMERS SCHWARTZ, P.C.
     402 West Broadway, Suite 1760
 3   San Diego, California 92101
     Telephone: (619) 762-2125
 4   Facsimile: (619) 762-2127
     Email: tkashima@sommerspc.com
 5   Email: tkashima@sommerspc.com

 6   Jesse L. Young, Esq. (pro hac vice)
     KREIS ENDERLE, P.C.
 7   8225 Moorsbridge
     P.O. Box 4010
 8   Kalamazoo, Michigan 49003-4010
     Telephone: (269) 324-3000
 9   Facsimile: (269) 324-3010
     Email: jyoung@kehb.com
10
     Attorneys for Plaintiffs and Proposed Class and
11   Collective Members

12   CHRISTOPHER E. PANETTA, Esq.(SBN 175127)
     ELIZABETH R. LEITZINGER, Esq. (SBN 259677)
13   FENTON & KELLER
     A Professional Corporation
14   2801 Monterey-Salinas Highway
     Post Office Box 791
15   Monterey, California 93942-0791
     Telephone:      (831) 373-1241
16   Facsimile:      (831) 373-7219
     Email: CPanetta@FentonKeller.com
17   Email: ELeitzinger@FentonKeller.com

18   Attorneys for Defendant
     LOUD BUDDHA, LLC
19
     JESSICA L. LINEHAN, Esq. (SBN 223569)
20   ERICA H. CHEN, Esq. (SBN 312806)
     DORSEY & WHITNEY LLP
21   600 Anton Boulevard, Suite 2000
     Costa Mesa, CA 92626
22   Telephone: (714) 800-1400
     Facsimile: (714) 800-1499
23   Email: linehan.jessica@dorsey.com
     Email: chen.erica@dorsey.com
24
     Attorneys for Defendant
25   PURA CALI MANAGEMENT CORP.

26   ///

27   ///

28   ///
     {ERL-01051017;1}

                        STIPULATION FOR DISMISSAL / CASE NO..: 19-CV-07665-RS
         Case 3:19-cv-07665-RS Document 53 Filed 10/30/20 Page 2 of 4



 1                                  UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA

 3

 4    CASEY DENNING and NATALIA                          CASE NO.: 19-cv-07665-RS
      COLE, individually and on behalf of all             ORDER
 5    others similarly situated,                         STIPULATION OF DISMISSAL
 6                        Plaintiffs,

 7             v.                                        Date of Filing:      November 21, 2019

 8    LOUD BUDDHA, LLC, PURA CALI                        Trial Date:          None Set
      MANAGEMENT CORP., and DOES 1-
 9    50,

10                        Defendants.

11
              Defendants Loud Buddha, LLC and Pura Cali, LLC (“Defendants”), and Plaintiffs Casey
12
     Denning and Natalia Cole (“Plaintiffs”) (collectively, the “Parties”), by and through their respective
13
     undersigned counsel of record, submit the following stipulation regarding the dismissal with
14
     prejudice of Plaintiffs’ individual claims, and dismissal without prejudice of Plaintiffs’ putative
15
     class and collective claims alleged in the complaint on file in this matter.
16
              The Parties and their counsel stipulate as follows:
17
              1.     This action was initiated on November 1, 2019 in which Plaintiffs alleged claims
18
     for failure to pay minimum wage, failure to pay overtime, unlawful deductions from wages, failure
19
     to provide meal periods, failure to provide rest breaks, failure to provide accurate wage statements,
20
     failure to reimburse expenses, failure to pay wages when due, unfair business practices, violation
21
     of Labor Code section 2699 (PAGA), and violation of the Fair Labor Standards Act, on behalf of
22
     Plaintiffs individually and in their capacity as aggrieved employees on behalf of themselves and
23
     other current or former employees of Defendants, as well as a putative class consisting of current
24
     and former employees of Defendants.
25
              2.     No class or collective group has been certified in this action.
26
              3.     There are no other parties to this case, and no determination has been made as to
27
     whether this is a viable class or collective action.
28    {ERL-01051017;1}                                  -2-
      9787-4839.1
                            STIPULATION FOR DISMISSAL / CASE NO.: 19-CV-07665-RS
         Case 3:19-cv-07665-RS Document 53 Filed 10/30/20 Page 3 of 4



 1            4.         After conducting informal discovery, the Parties engaged in arm’s length settlement

 2   discussions, following which the Parties proposed and ultimately reached an agreement on

 3   consideration for settlement of Plaintiffs’ individual claims. Plaintiffs thus wish to accept such

 4   terms, cease all direct or indirect participation in this or any other action against Defendants and

 5   release Defendants from the claims specified in the settlement agreement, whether brought by

 6   Plaintiffs directly or by anyone on Plaintiffs’ behalf.

 7            5.         All Parties stipulate to the dismissal of Plaintiffs’ entire complaint, including all of

 8   Plaintiffs’ individual, representative, class, and collective claims. All Parties stipulate that the

 9   dismissal of Plaintiffs’ individual claims released in the parties’ settlement agreement shall be with

10   prejudice.

11
      Dated: October 29, 2020                                  SOMMERS SCHWARTZ, P.C.
12

13
                                                               By:            /s/ Trenton R. Kashima
14                                                                   Trenton R. Kashima, Esq.
                                                                     Attorneys for Plaintiffs CASE DENNING
15                                                                   and NATALIA COLE
16
      Dated: October 29, 2020                                  KREIS ENDERLE, P.C.
17

18
                                                               By:             /s/ Jesse L. Young
19                                                                   Jesse L. Young, Esq.
                                                                     Attorneys for Plaintiffs CASE DENNING
20                                                                   and NATALIA COLE
21

22    Dated: October 29, 2020                                  DORSEY & WHITNEY LLP
23

24                                                             By:             /s/ Jessica Linehan
25                                                                   Jessica Linehan, Esq.
                                                                     Attorneys for Defendant PURA CALI, LLC
26

27

28    {ERL-01051017;1}                                     -3-
      9787-4839.1
                                STIPULATION FOR DISMISSAL / CASE NO.: 19-CV-07665-RS
         Case 3:19-cv-07665-RS Document 53 Filed 10/30/20 Page 4 of 4



 1    Dated: October 29, 2020                        FENTON & KELLER

 2

 3                                                   By:             /s/ Elizabeth R. Leitzinger
                                                           Elizabeth R. Leitzinger, Esq.
 4                                                         Attorneys for Defendant LOUD BUDDHA,
                                                           LLC
 5

 6

 7

 8                                            ORDER

 9            UPON GOOD CAUSE BEING SHOWN as set forth in this Stipulation of Dismissal by

10   and between Plaintiffs CASEY DENNING and NATALIE COLE and Defendants LOUD

11   BUDDHA, LLC and PURA CALI, LLC, the Court adopts the Stipulation as an Order of the Court.

12            IT IS SO ORDERED

13
             October 30
     Dated: ___________________, 2020     By:______________________________________
14
                                                 Hon. Richard Seeborg
15                                               JUDGE OF THE U.S. DISTRICT COURT,
                                                 NORTHERN DISTRICT OF CALIFORNIA
16

17

18

19

20

21

22

23

24

25

26

27

28    {ERL-01051017;1}                            -4-
      9787-4839.1
                          STIPULATION FOR DISMISSAL / CASE NO.: 19-CV-07665-RS
